

114 S49 IS: To include a question to ascertain United States citizenship and immigration status in each questionnaire used for a decennial census of population, and for other purposes.
U.S. Senate
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 49IN THE SENATE OF THE UNITED STATESJanuary 7, 2015Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo include a question to ascertain United States citizenship and immigration status in each
			 questionnaire used for a decennial census of population, and for other
 purposes.1.Ascertaining citizenship and immigration status in decennial census of populationSection 141 of title 13, United States Code, is amended—(1)by redesignating subsection (g) as subsection (h); and(2)by inserting after subsection (f) the following:(g)Notwithstanding section 5 of this title, the Secretary shall include in each questionnaire used for the conduct of a decennial census of population under subsection (a) a question to ascertain United States citizenship and immigration status..